Gray, C. J.
The terms of the assignment executed by the defendant, under which the claimant asserts a title to the fund in the hands of the trustee, are appropriate to designate and transfer the share or interest which the assignor may have taken in the estate of his deceased father, either as heir or next of kin, or by will, as well as in any income or benefit of that *16estate. But they do not purport to include anything that did not either form part of the father’s estate at the time of his death, or afterwards grow out of the same.
The sum which the father in his lifetime had transferred, reserving no power of revocation or of further disposition, to the Massachusetts Hospital Life Insurance Company, in trust to pay the income to himself and his wife for life, and, after the death of both, to pay the principal to his executors or administrators, to be divided equally among his children, and the issue of any deceased child by right of representation, had, immediately upon the execution of that trust settlement, ceased to be part of his estate, or to be subject in any way to his control; and, when paid to his executors or administrators, would vest in them under the provisions of the transfer and instrument of trust so executed in the father’s lifetime, and not by virtue of his will, or by operation of law. Any right of the defendant in this sum in the hands of his father’s administrator, summoned as trustee in this case, is derived from the gift made by his father in his lifetime, and is in no proper sense a share, interest or benefit in or of the father’s estate, and therefore did not pass under the assignments to the claimant. Exceptions overruled.